*545ORDER
PER CURIAM.
Defendant, John Boyd, appeals after a jury convicted him of first degree murder, § 565.020, RSMo Cum.Supp.1994, and armed criminal action, § 571.015, RSMo 1986. Consolidated -within this direct appeal, Defendant also appeals denial of Rule 29.15 relief without an evidentiary hearing. We affirm.
We find no error of law appears, and the findings of fact of the motion court are not clearly erroneous. Rule 84.16(b). Further, we find no jurisprudential purpose would be served by a written opinion and affirm by written summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.